Case: 20-40515     Document: 00515747326         Page: 1     Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 17, 2021
                                  No. 20-40515                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manpreet Singh,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-193


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          The district court denied Manpreet Singh’s petition for writ of coram
   nobis. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40515      Document: 00515747326            Page: 2    Date Filed: 02/17/2021




                                    No. 20-40515


                                          I
          In November 2017, a grand jury indicted Singh on two counts of bank
   fraud under 18 U.S.C. § 1344(2), accusing him of fraudulently inducing
   several banks to issue loans to companies he owned or controlled. In February
   2018, Singh pled guilty to one of the counts in exchange for dismissing the
   other. In his plea agreement, Singh agreed not to contest the amount of
   restitution on the pled count and acknowledged that the government might
   seek restitution for the dismissed count. He also waived his right to appeal,
   reserving only the right to challenge any punishment beyond the statutory
   maximum and to pursue a claim of ineffective assistance of counsel.
          Singh’s    presentence     investigation     report   (PSR)   ultimately
   recommended he pay $3,430,947.53 in restitution, reflecting the total loss
   suffered by the banks after Singh defaulted on the fraudulently induced loans.
   Singh initially objected to this amount but dropped his objection at
   sentencing. The court ordered Singh to pay the PSR-recommended amount
   in restitution. Singh subsequently appealed. See United States v. Singh, No.
   18-40817 (5th Cir. Aug. 31, 2018). He did not challenge the restitution award
   but only several special conditions of his supervised release. We dismissed
   his appeal based on the appeal waiver in his plea agreement.
          Singh then petitioned the district court for a writ of coram nobis. See
   Puente v. United States, 676 F.2d 141, 145 n.2 (5th Cir. 1982) (explaining coram
   nobis is a “writ of ancient common law origin . . . still available in criminal
   matters under the All Writs Statute” that permits an individual to challenge
   the “adverse collateral consequences” of a conviction “even though his
   sentence ha[s] already been served”). Singh’s petition challenged only the
   restitution award, arguing a significant portion was a “windfall to successor
   banks who were not harmed by Singh’s conduct.” It also attacked his trial
   counsel for failing to adequately investigate the facts pertinent to restitution




                                          2
Case: 20-40515      Document: 00515747326            Page: 3   Date Filed: 02/17/2021




                                      No. 20-40515


   and failing to object to the amount at sentencing. The district court denied
   Singh’s petition and he appeals.
                                           II
          “On appeal from a district court’s denial of a petition for a writ of
   coram nobis, we review factual findings for clear error, questions of law de
   novo, and the district court’s ultimate decision to deny the writ for abuse of
   discretion.” Santos-Sanchez v. United States, 548 F.3d 327, 330 (5th Cir.
   2008), cert. granted, judgment vacated on other grounds, 559 U.S. 1046 (2010).
                                          III
          We find no reversible error in the district court’s denial of Singh’s
   petition.
          First, the court correctly noted that the Mandatory Victim’s
   Restitution Act (MVRA), 18 U.S.C. § 3664(o), the statute that governs
   federal restitution, “‘sharply limit[s] a district court’s discretion” to modify
   restitutionary orders. United States v. Singh, No. 4:17-CR-193, 2020 WL
   4192899, at *2 (E.D. Tex. July 20, 2020) (quoting United States v. Puentes,
   803 F.3d 597, 607 (11th Cir. 2015)). The court explained that the MVRA
   permits “a downward adjustment to a restitution order” only by way of a
   motion made pursuant to Rule 35 of the Federal Rules of Criminal Procedure
   or after a successful direct appeal. Id. This conclusion is consistent with our
   precedents rejecting the possibility of collateral attacks on restitution awards.
   See United States v. Parker, 927 F.3d 374, 381 n.9 (5th Cir. 2019) (collecting
   authorities rejecting various collateral attacks on restitution orders, including
   via garnishment, audita querela, and an immigration law petition for review);
   see also United States v. Hatten, 167 F.3d 884, 887 (5th Cir. 1999)
   (“[R]estitution may not be addressed in § 2255 [habeas] proceedings.”).




                                           3
Case: 20-40515       Document: 00515747326           Page: 4   Date Filed: 02/17/2021




                                      No. 20-40515


          Second, as the court noted, Singh is currently incarcerated, and “it is
   well established that a writ of coram nobis is not available to a petitioner who
   is in custody.” Singh, 2020 WL 4192899, at *3 (citing, inter alia, Duckett v.
   Davis, 800 F. App’x 289, 290 (5th Cir. 2020)); see also Chaidez v. United
   States, 568 U.S. 342, 345 n.1 (2013) (“A petition for a writ of coram nobis
   provides a way to collaterally attack a criminal conviction for a person . . .
   who is no longer ‘in custody’ and therefore cannot seek habeas relief under
   28 U.S.C. § 2255 or § 2241.”); accord Jimenez v. Trominski, 91 F.3d 767, 768
   (5th Cir. 1996) (“The writ of coram nobis is an extraordinary remedy available
   to a petitioner no longer in custody . . . .”).
          AFFIRMED.




                                            4